—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted defendant’s motion for leave to serve an amended answer. Leave to amend "shall be freely given” (CPLR 3025 [b]; see, Ciminelli Constr. Co. v County of Erie, 212 AD2d 1046 [decided herewith]), particularly when the proposed amendment does not set forth new facts, but merely adds an additional theory of recovery (Brewster v Baltimore & Ohio R. R. Co., 185 AD2d 653; Trusthouse Forte [Garden City] Mgt. v Garden City Hotel, 106 AD2d 271, 272; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3025.-8, at 359). Further, because there was no showing of prejudice or surprise to plaintiffs, the proposed amendment to the ad damnum clause was properly permitted (see, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23, rearg denied 55 NY2d 801). Finally, the court did not abuse its discretion in denying plaintiffs’ cross motion for costs and attorneys’ fees (see, CPLR 3025 [b]). (Appeal from Order of Supreme Court, Onondaga County, Nicholson, J.—Amend Answer.) Present—Green, J. P., Wesley, Callahan, Doerr and Davis, JJ.